AVENANT N°2 A LA CONVENTION ET SES ANNEXES
DU PERMIS CAP BON - GOLFE DE HAMMAMET

signées le 28 juillet 1971

ENTRE LES SOUSSIGNES :

l'ETAT TUNISIEN (dénommé ci-après l'Autorité Concédante) représenté par
Monsieur le Ministre de l'Economie Nationale Rachid, SFAR

d'une part,

et

ELF AQUITAINE TUNISIE, (ci-après dénommée EÀ *soriété anonyme de droit français
au capital de deux millions de FF (2.000.000 nt-Te siège social est à
Courbevoie, Tour Aquitaine, et faisant élection de domicile au 116, Avenue de la
iberté à Tunis, représentée aux présentes par son Président-Directeur Général,
Monsieur Denis GOGUEL -NYEGAARD

et

CANAM OFFSHORE LIMITED, (ci-après dénonmée CANAM) société de droit des Bahamas
dont 1e siège social est PO.Box 1563 à Hamilton àux [les Bermudes, représentée
aux présentes par Monsieur Harry BLANK Jr., dûment mandaté à cet effet,

et

MURPHY TUNISIA OIL COMPANY, (ci-après dénommée MURPHY) société de droit de 1'Etat
du Delaware, Etats Unis d'Amérique, dont le siège social est 200 Jefferson Avenue
à E1 Dorado, Etat de 1'Arkansas (Etats Unis d'Amérique), représentée aux présentes
par Monsieur Harry BLANK Jr., dûment mandaté à cet effet,

et

de droit de l'Etat du
Ardmore ; Comté de Carter
sentes par Monsieur

SAMEDAN NORTH SEA INC., (ci-après dénommée SAMEDAN) sociét,
Delaware, Etats Unis d'Amérique, dont le siège social est;
Etat d'Oklahoma (Etats Unis d'Amérique), représentée aux

Peter W. TAYLOR, dûment mandaté à cet effet,

et

PETREX SpA (anciennement dénommée SIR Esplorazioni Mediterranee SpA) (ci-après dénom-
mée PETREX) société de droit italien, dont le siège social est à San Donato Milanese
1 Place Vanoni (Italie), représentée aux présentes par Monsieur Franco BORROMEO
en vertu de ses pouvoirs généraux, |

Les sociétés mentionnées ci-dessus sont désignées ci-après conjointement "le
Titulaire" et individuellement “le Cotitulaire",

d'autre part,
#
ÿ

H IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

Vu Ta Convention et ses Annexes signées entre l'Etat Tunisien d'une part et les
sociétés Buttes Ressources Tunisie Ltd ("Buttes") et la Societa Italiana Resine

SpA ("SIR") d'autre part en date du 28 Juillet 1971, fixant les conditions régissant
l'exploration et 1'exploitation des substances minerales du second groupe par les-
dites sociétés dans les zones couvertes par le permis de recherche Cap Bon-Golfe de
Hammamet ;

Vu Ta Loi n°72-23 du 27 avril 1972 portant approbation de la Convention, du Cahier
des Charges et de leurs annexes ;

Vu Te Décret-Loi n°73-8 du 17 octobre 1973 portant approbation de l'Avenant à la
Convention (ci-après désigné "Avenant n°1") signé le 18 Avril 1973 par l'Etat
Tunisien d'une part et les sociétés “Buttes" et "SIR" d'autre part, relatif à
l'extension du permis susvisé ;

Vu Ja lof n°73-63 du 19 novembre 1973 portant ratification du Décret-loi n°73-8
du 17 Octobre 1973 ;

Vu l'Arrêté du Ministre de l'Economie Nationale du 10 janvier 1972 portant insti-
tution du permis Cap Bon-Golfe de Hammamet au profit des sociétés précitées ;

Vu la lettre du 3 août 1972 enregistrée le 11 août 1972 à la Direction des Mines
sous le n°1377 au volume I du registre de transcription d'actes par laquelle “SIR“
se référant à l'Article 8 de la Convention susvisée a notifié à l'Etat Tunisien
le transfert de l'ensemble de ses droits et obligations relatifs au permis Cap Bon
Golfe de Hammamet, à sa filiale la Société SIR Esploraziont Mediterranee SpA,
ci-après désignée "SIR Med" ;

Vu T'Arrêté du Ministre de l'Economie Nationale du 13 septembre 1973, portant
extension du permis Cap Bon-Golfe de Hammamet ;

Vu l'Arrêté du 16 novembre 1973 portant autorisation de mutation en cotitularité
du permis Cap Bon-Golfe de Hammamet au profit des Sociétés Buttes, SIR Med, Offshore
Exploration 0i1 Company et Canadian Superior Oi1 Ltd, ;

Vu l'Arrêté du Ministre de l'Economie Nationale du 16 février 1976 portant pre-
mier renouvellement du permis Cap Bon-Golfe de Hammamet ;

Vu l'Arrêté du Ministre de l'Economie Nationale du 30 octobre 1979 portant auto-
risation de cession partielle du permis au profit des sociétés BP Petroleum Deve-
lopment Limited, Canadian Superior 0i1 Ltd, Tunisia Gulf Exploration and Production
Company, Kewanee Overseas 0i1 Company, Odeco Tunisia Oil Company, Samedan North
Sea Inc., SIR Med et Total Exploration Tunisie ;

Vu l'Arrêté du Ministre de l'Industrie, des Mines et de l'Energie du 30 Octobre
1979 portant deuxième renouvellement du permis Cap Bon-Golfe de Hammamet ;

Vu l'Arrêté du Ministre de l'Economie Nationale du 25 mai 1981 portant troisième
renouvellement dudit permis ; :

- Vu que par acte en date du 7 Mai 1983, intitulé "Déclaration d'abandon partiel
d'intérêts et demande d'acquisition des intérêts abandonnés" et adressé par lettre
n°810 du 12 mai 1983 à la Direction de 1'Exploration et de la Production des hydro-
carbures,

- d'une part les sociétés BP Petroleum Development Ltd, Tunisia Gulf Exploration
& Production Company, Kewanee Overseas 011 Company, Total Exploration Tunisie,
Canadian Superior Oil Ltd ont notifié à l'Autorité Concédante, conformément à
l'Article 6 b) du Cahier des Charges annexé à la Convention du 28 juillet 1971
relative au Permis Cap Bon-Goïfe de Hammamet, leur décision de se retirer dudit
permis et d'abandonner la totalité de leurs droits dans ledit permis ;

- d'autre part, suîte à cet abandon, les sociétés Petrex SpA, anciennement dénommée
SIR MED, Canam Offshore Ltd, Samedan North Sea Inc., Elf Aquitaine Tunisie et Murphy
Tunisia 051 Company ont sollicité de l'Autorité Concédante, conformément à l'Article
25 du décret du ler janvier 1953 sur les Mines, de leur octroyer les droits et obli-
gations découlant de la Convention sus-visée et de ses annexes :

- Par lettre n°793 du 7 mai 1983 adressée à la Direction des Mines et de la Géologie
et notifiée par lettre n°810 du 12 mai 1983 à la Direction de l'Exploration et de
la Production des Hydrocarbures, les sociétés Petrex SpA, Canam Offshore Ltd.,
Samedan North Sea Inc., Elf Aquitaine Tunisie et Murphy Tunisia Oil Company ont sol-
licité une demande de prolongation de la période de validité du permis venant à
échéance le 9 juillet 1983 pour une durée de 6 mois à compter du 10 juillet 1983 et
comportant l'engagement de réaliser durant cette période un forage d'exploration sur
la structure dite de "COSMOS SUD" et prévoyant les termes suivant lesquels les opé-
rations pourraient être poursuivies sur le permis ou toute concession issue de ce
permis ;

- Vu la demande de concession d'exploitation de substances minérales du second groupe
déposée par ETf Aquitaine Tunisie, Petrex SpA, Canam Offshore Ltd., Samedan North
Sea Inc. et Murphy Tunisia Oil Company le 9 novembre 1983 à la Direction des Mines
et de Ta Géologie enregistrée sous les numéros 544245 à 544354 inclus, après la
découverte au sens de l'Article 11 du Cahier des. Charges, dénommée "Cosmos" ;

- Vu Ta demande de quatrième renouvellement déposée le 17 novembre 1983 à la Direction
des Mines et de Ta Géologie enregistrée sous les numéros 544355 à 544738 inclus,
conformément aux termes et conditions de l'article 21, paragraphes 1 et 3 du
Cahier des Charges ;

IL A ETE ARRETE ET CONVENU CE QUI SUIT :

ARTICEE PREMIER

Le présent Avenant à pour objet de définir les termes et conditions dans les-
quelles les Sociétés Elf Aquitaine Tunisie, Canam Offshore Limited, Murphy
Tunisia 011 Company, Samedan North Sea Inc. et Petrex SpA dénommées ci-après
"le Titulaire" ou les "Co-Titulaires" effectueront les travaux d'exploration
et d'exploitation dans les zones du Permis dit "Permis Cap Bon - Golfe de
Hammamet" et des concessions qui en seraient issues.

ARTICLE 2 :
Aux fins de l'application du présent Avenant, les mots et expressions qui y
sont utilisés ont la signification suivante :

1. La Convention désigne la convention portant autorisation de recherche et d'explo-
ration des substances minérales du second groupe en date du 28 juillet 1971
et relative au permis Cap Bon-Golfe de Hammamet ;

2. Le Cahier des Charges désigne le cahier des charges annexé à ladite convention

mentionnée ci-dessus 5

3. L'Avernant N°1 désigne l'avenant à la convention et ses annexes signé entre
unisien d'une part, et les sociétés Buttes et SIR d'autre part en date
du 18 Avril 1973 et relatif au permis Cap Bon-Colfe de Hammamet :

4. Le Permis désigne le permis de Cap Bon - Golfe de Hammamet dans le cadre de la
convention susvisée .

ARTICLE 3 :

L'Autorité Concédante reconnaît les Parties nommées ci-après, comme étant
les cotitulaires actuels du Permis conformément aux taux de participation
suivants :
ELF AQUITAINE TUNISIE 25% (vingt cinq pour cent)
CANAM OFFSHORE Limited (vingt pour cent)
MURPHY TUNISIA OIL nu : (vingt pour cent}
SAMEDAN NORTH SEA Inc. {vingt pour cent)
PETREX SpA (quinze pour cent)

ARTICLE 4 :

L'Entreprise Tunisienne d'Activités Pétrolières ("ETAP") aura l'option de par-
ticiper à 20% (vingt pour cent) au développement et à l'exploitation de tout

T'ETAP un rapport technico-économique concernant le développement et l'exploi-
tation dudit gisement, Si 1'ETAP exerce cette option, elle remboursera aux co-
titulaires sa part des dépenses liées au gisement dans la Concession et anté-
rieures à la date de notification par ETAP de sa levée d'option sur la concessic
ETAP consacrera chaque année au remboursement de ces dépenses antérieures 20%
{vingt pour cent) de sa part de production dans le gisement, évaluée au prix

de réalisation tel que défini à l'Article 82 du Cahier des Charges, sans toute-
fois que le délai de règlement total aux co-titulaires puisse excéder 5 (cinq)
ans à compter de la mise en production du gisement. Si d'autres gisements sont
découverts et/ou exploités, la même procédure s'appliquera.

En cas de participation d'ETAP, un Contrat d'Association, un accord d'opérations
et Un accord comptable seront conclus entre 1'ETAP et le Titulaire actuel du
Permis.
ARTICLE 5 : :

Les articles 5 et 4 de la Convention sont modifiés comme suit :

Art. 3 nouveau :

Chaque Cotitulaire s'engage à payer à l'Autorité Concédante :

1.- Une redevance proportionnelle égale au taux de quinze pour cent (15%) de 1a
valeur ou des quantités des hydrocarbures bruts, liquides où gazeux, provenant
des opérations réalisées dans le cadre de ladite Convention et vendus ou
enlevés par. Chaque Cotitulaire ou pour son compte.

Le décompte et le versement de cette redevance proportionnelle, soit en espèces,
soit en nature, seront effectués suivant les modalités précisées au titre III
(articles 23 à 29) du Cahier des Charges annexé à ladite Convention.

Les versements ainsi effectués par chaque cotitulaire en application du présent
paragraphe 1 seront considérés comme dépenses déductibles pour Île calcul de ses

bénéfices nets soumis à l'impôt visé au paragraphe 3 ci-dessous.
2.- Inchangé.

3.- Un impôt sur les bénéfices équivalent au taux de soixante pour cent (60%) des
bénéfices nets de chaque cotitulaire. Il est précisé que la redevance propor-
tionnelle mentionnée au paragraphe 1 ci-dessus ainsi que les taxes et impôts
visés au paragraphe 2 du présent article 3 seront dûs même en l'absence de
bénéfices.

4.- En contrepartie de ces versements prescrits au présent article 3, l'Etat
Tunisien exonère chaque Cotitulaire de tous impôts, taxes, droits et tarifs
directs ou indirects, quelle qu'en soit la nature, déjà institués ou qui
seront institués par l'Etat Tunisien et/ou tous autres organismes ou coilecti-
vités publiques, à l'exception de ceux énumérés ci-dessus.

IT est entendu qu'aucun autre paiement ne sera dû par chaque Cotitulaire, ni
par ses actionnaires sur les dividendes éventuels versés à eux ou perçus par
eux dans le cadre des activités soumises à la Convention.

5.- La valeur des hydrocarbures extraits retenue pour le calcul de Ta redevance
proportionnelle et de l'impôt sur les bénéfices visés aux paragraphes 1) et
3) ci-dessus sera le prix de réalisation desdits hydrocarbures, tel qu'il est
défini à l'Article 82 du Cahier des Charges en ce qui concerne les ventes hors
de Tunisie, ou “le prix à mi-chemin" tel qu'il est défini à l'Article 8 du présent
Avenant n°2 en ce qui concerne les ventes à l'Autorité Concédante Tunisienne.
ârt. 4 nouveau :
1.- inchangé
2.- inchangé

3.- est modifié comme suit :

“les termes ci-après sont définis comme suit-:"
a - l'expression “dépenses de recherche" comprend :
- les dépenses pour les travaux d'ordre géologique, géophysique et assimilés,

- les dépenses des forages d'exploration, y compris 1e premier forage de décou-
verte dans chaque gisement de pétrole ou de gaz, ainsi que tous les puits
non-productifs ou secs, E !

à l'exclusion toutefois, de toute dépense de développement, d'exploitation ou
de production,
les dépenses d'administration générale, y compris les frais du siège d'origine
qui ne-peuvent en aucun cas excéder dix pour cent (10%) des dépenses totales,
et d'autres frais généraux assimilés qui ne peuvent être directement affectés
aux activités de recherches ou aux activités d'exploitation, feront l'objet
d'une proration entre les dépenses de recherches et les dépenses d'exploitation,
suivant la même proportion que pour les dépenses directes des recherches et les
dépenses directes d'exploitation.

l'expression “frais de forage non compensés" signifie que tous les frais de
carburant, de matériaux et de matériel, de réparation, d'entretien, de trans-
port, de main d'oeuvre et de rémunération de personnel de toutes catégories,
ainsi que les frais assimilés nécessaires pour l'implantation, les travaux de
forage, l'entretien et 1'approfondissement des puits et les travaux préparatifs
pour des opérations aïnsi que tous les frais afférents aux dites opérations.

4.- L'amortissement des dépenses d'exploration, pour chaque cotitulaire, sera calculé

ARTI

sur Ta base des dépenses correspondantes effectivement réalisées par ledit coti-
tulaire dans le permis.

IT est entendu que, conformément à l'Article 6.b) du Cahier des Charges, les
sociétés BP Petroleum Limited, Tunisia Gulf Exploration and Production Company,
Kewanee Overseas 0i1 Company, Total Exploration Tunisie et Canadian Superior
Oi1 Ltd se sont retirées du permis et ont abandonné aussi 1a totalité de leurs
droits dans ledit Permis. À la suite de cet abandon, le Titulaire actuel du
Permis ne peut prétendre à aucun remboursement des dépenses réalisées par les
dites Sociétés sur le Permis.

CLE 6 :

Art.
1.

L'Article 21 du Cahier des Charges est annulé et remplacé comme suit :

21 nouveau :

À l'expiration de la période couverte par le troisième renouvellement et si le
Titulaire à effectué une découverte lui donnant droit & l'une des concessions
visées aux articles 12 et 13, le Titulaire aura le droit indépendamment des
travaux faits dans les dites concessions, de continuer ses travaux de recherche
dans une partie de la zone couverte par le Permis initial et extérieure aux
concessions.

Sous la réserve ci-dessus, 1e Titulaire aura donc droit à un quatrième renouvel-
lement du Permis initial pour une période de deux ans et demi. Ladite période
commencera à courir à compter du 10 juillet 1983.

Toute découverte effectuée par le Titulaire dans Ta zone couverte par le Permis
visé au paragraphe 1 du présent Article, où par le Permis qui en dérivera à la
suite du renouvellement, ouvrira au Titulaire le droit, où entraînera éventuel-
lement l'obligation de demander l'institution d'une nouvelle concession, dans
les conditions définies aux articles 12 ou 13 ci-dessus.

Le quatrième renouvellement portera sur une surface égale aux vingt-cinq cen-
tiëmes (25/100) de la superficie initiale (S4 = 0,25 So).

Le Titulaire pourra choisir cette surface à l'intérieur de la surface..couverte
par son Permis en cours de validité à tion de la période coüverte “par
Île troisième renouvellement. : É K

1'éxpi
Ne

u £

Î.- Le permis ainsi défini pourra être renouvelé une cinquième fois de plein droit

“pour une durée de deux ans et demi, si le Titulaire a effectué des travaux cor-
respondant à un engagement financier global de huit millions de Dollars des Etats
Unis d'Amérique (8.000.000 US $) réparti comme suit :

- 5 Millions de dollars US pour le forage d'un (1) puits d'exploration
sur Île permis ;

- 3 Millions de doliars US pour le forage d'un (1) puits d'exploration
ou d'appréciation sur Ta Concession.

L'appréciation du montant réel des travaux et les modalités de justification
seront faites comme 1 est dit à l'Article 4 du Cahier des Charges. I1 est
entendu que le forage du puits dit "Cosmos Sud 1" ne sera pas pris en compte
au titre de l'engagement de travaux de la quatrième période de renouvellement.

Le cinquième renouvellement ne peut être accordé au Titulaire que si ce dernier
s'engage à effectuer sur le Permis deux (2} forages d'exploration ou d'apprè-
ciation correspondant à un engagement financier de huit millions de dollars des
Etats Unis d'Amérique (8.000.000 US 8).

ARTICLE 7 :

Les articles 3 et 4 de 1'Avenant n°1 sont annulés.

ARTICLE 8
L'Article 6 de l'Avenant n°1 est annulé et remplacé comme suit :

L'article 11 de la Convention et les paragraphes I-a) et III de l'Article 80 du
Cahier des Charges sont annulés et remplacés comme suit :

L'Autorité Concédante aura le droît d'acheter par priorité une part de la
production de pétrole brut extrait par le Titulaire de ses concessions en
Tunisie, jusqu'à concurrence de vingt pour cent (20%) de cette production,
pour couvrir les besoins de la consommation intérieure tunisienne, quel que
soît le développement ultérieur de l'économie du pays.

Le prix pratiqué pour de telles ventes sera "le prix à mi-chemin" pour chaque
baril étant entendu que le "prix à mi-chemin" sera d'un montant égal à la demie
(1/2) somme des deux éléments suivants :

(4) le prix de réalisation dudit baril de pétrole brut tel qu'il est défini à
l'Article 82 du Cahier des Charges

(ii) et Te coût dudit baril, tel qu'it figure dans la déclaration fiscale
de chaque cotitulaire.

L'impôt sur les bénéfices dû en raîson dudit baril n'étant pas considéré eëmg

un coût pour la détermination du prix à mi-chemin. FE
. É

Læ

ARTICLE 9 Ke

ip >
Les dispositions de Ta Convention du 28 juillet 1971, de ses annexes et

de l'Avenant n°1 en date du 18 Avril 1973 relatives au Permis Cap Bon-Golfe
de Hammamet ne s'appliqueront pas au Titulaire dans la mesure où lesdites dis-
positions seraient contradictoires ou incompatibles avec les dispositions du
présent avenant. F°

ARTICLE 10
—

| Le présent Avenant est exonéré des droits de timbre. 11 sera enregistré au
droit fixe aux frais du Titulaire.

1

ARTICLE 11 ‘
Le présent Avenant fera l'objet d'une approbation par loi de l'Etat tunisien.

BE En.

, Fait à Tunis, le 2%
a°° en 7 exemplaires

e
Pour 1'ETAT TUNISIE
ee

AR —
NN

Ministre de l'Economie Nationalà

ZX pe

7 A PFPour CANAN OFFSHORE LIMITED,
y

v LR

Pour SAMEDAN NORTH SEA INC. ,

Pan none.
"Pour PETREX SpA,

Mokhtar MExz 7
Aministrateur de l'Arrondissi Sn *

Municipal dE Lpdéan x”
\

4
